Citation Nr: 0947481	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  03-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether a March 4, 1970, rating decision that denied 
entitlement to service connection for a left hip disorder 
contains clear and unmistakable error (CUE).
 
2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a left hip disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the veteran's claim for 
service connection for a right hip disorder, and on appeal 
from an April 2003 RO rating decision that found that no 
clear and unmistakable error had been committed in a March 4, 
1970, RO rating decision that denied the veteran's claim for 
service connection for a left hip disorder.  

This case was the subject of an August 2007 Memorandum 
Decision of the Court of Appeals for Veterans Claims (Court), 
by which the Court vacated the Board's December 2004 decision 
in this matter.  In March 2009, the Board remanded this 
matter to the Agency of Original Jurisdiction in view of the 
Memorandum Decision of the Court.


FINDINGS OF FACT

1.  In a rating decision dated March 4, 1970, the RO denied 
the veteran's claim for service connection for a left hip 
disorder on the basis that the veteran's left hip disorder 
was a pre-existing disorder that was not aggravated by active 
service; a notice of disagreement was not received within one 
year of May 1970 notice of the rating decision.

2.  In its August 2007 Memorandum Decision in this appeal, 
the Court of Appeals for Veteran's Claims (Court) held that 
the proper standard for rebutting the presumption of sound 
condition upon entry into active service in conjunction with 
adjudicating the claim of CUE in the March 4, 1970, RO rating 
decision that denied entitlement to service connection for a 
left hip disorder included a requirement that VA show by 
clear and unmistakable evidence that the Veteran's left hip 
disorder was not aggravated by active service.

3.  It is undebatable that the evidence of record at the time 
of the March 4, 1970, RO rating decision did not show clearly 
and unmistakably that the Veteran's left hip disability was 
not aggravated by active service.

4.  It is undebatable that the Veteran had a left hip 
disorder that existed from the time of active service through 
March 4, 1970.

5.  Competent medical evidence of record establishes that the 
Veteran's chronic right hip disability cannot reasonably be 
etiologically dissociated from his now-service-connected left 
hip disability.


CONCLUSIONS OF LAW

1.  The Board is bound by the interpretation of the law as 
issued by the Court of Appeals for Veterans Claims (Court) in 
its August 2007 Memorandum Decision in this matter pertaining 
to the proper application of the presumption of sound 
condition upon entry into service in a claim of CUE in a 
March 4, 1970, RO rating decision.  Chisem v. Brown, 8 Vet. 
App. 374 (1995).

2.  The March 4, 1970, determination that denied a claim for 
service connection for left hip disability is final.  38 
U.S.C.A. § 7105 (West 2002). 

3.  Under the law of this case, the RO's March 4, 1970, 
rating decision that denied entitlement to service connection 
for left hip disability contains CUE; revision of the RO 
decision is warranted so as to find that the criteria for 
entitlement to service connection for left hip disability are 
met.  38 U.S.C.A. §§ 1110, 1111 (West 2002) (previously 
codified at 38 U.S.C. §§ 310, 311, prior to August 6, 1991); 
38 C.F.R. § 3.303, 3.304 (1970); 38 C.F.R. §§ 3.104, 3.105 
(2009).

4.  The criteria for service connection for right hip 
disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a March 1970 rating decision was 
the product of clear and unmistakable error, as that term is 
defined below, and that he should have then been allowed 
service connection for a left hip disorder.  He further 
argues that assuming clear and unmistakable error undermined 
the March 1970 rating decision and that the left hip disorder 
is service connected, he has developed a right hip disorder 
secondary to the left hip disorder.  

The Board finds that given the record on appeal, including 
the Court's order, CUE is present in the March 1970 rating 
decision.  Service connection will be granted as of the date 
of the claim giving rise to that decision, and service 
connection will be granted for a right hip disorder secondary 
to the presently service-connected left hip disorder.  

The Relevant Law

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309 (2003).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Generally, the standard of proof to be applied in decisions 
on claims for veterans' benefits is set forth in 38 U.S.C.A. 
§ 5107 (West 2002).  A claimant is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See 38 C.F.R. § 3.102.  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002); see also 38 U.S.C. § 311 (as effective 
prior to August 6, 1991).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  The presumption is rebutted 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  Id. 

Beginning in the year 2003, the VA Office of General Counsel 
and the appellate courts issued clarifying precedent 
decisions regarding application of the presumption of sound 
condition upon entry into service.  Under this guidance, to 
rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 
38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 
38 U.S.C.A. § 1153, which provides that a pre-existing injury 
or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


The Merits of the Claims

Clear and Unmistakable Error - Left Hip Disability

The Veteran served on active duty from March 1969 to August 
1969.  In a March 1969 service department medical history 
questionnaire completed prior to entrance into active 
service, the Veteran reported that when he was 14 years of 
age he had undergone a left hip operation due to having 
experienced septic arthritis of the left hip.  The reviewing 
clinician indicated that as of March 21, 1969, there was no 
current residual deficit, decreased function or "loss of 
play."  On clinical evaluation, no abnormalities of the hips 
were found.  Although it was noted that an X-ray had been 
conducted, the notation of "X-ray L[eft] hip R/O arthritis 
[secondary to] septic arthritis" was lined through, and it 
was reported that on orthopedic consultation the left hip had 
been found to be "ok."  The March 21, 1969, orthopedic 
consultation report contains findings of a full range of 
motion of the left hip with no crepitus and normal x-rays.  
Leg lengths were found to be equal.  The orthopedic 
physician's final impression was "[n]o pathology found."

In April 1969, the veteran was seen in the dispensary 
following a fall involving his right hip.  X-ray examination 
at that time revealed asymmetry of the acetabular ridges, 
with the left being somewhat larger than the right.  The 
veteran was treated symptomatically, and continued to limp 
and have pain.

A July 1969 Medical Board Report indicates that the veteran 
presented with a "complaint of constant left hip pain, 
existing prior to entering the service."  The veteran 
reported that he had developed septic arthritis of the left 
hip joint at age 14.  The veteran reportedly developed at age 
14 a secondary infection, systemic, which resulted in a 
pyogenic arthritis of the left hip, resulting in surgery and 
prolonged bed rest.  X-rays of the veteran's left hip 
revealed distortion of the left femoral head with residual 
arthritis and arthritic changes.  The Medical Board 
recommended discharge with the diagnosis of septic arthritis 
with femoral head deformity and acetabulum deformity (existed 
prior to entry), without service aggravation.  The Veteran 
was found to be unfit for duty and the probable future 
duration of the disability was found to be permanent.  The 
veteran was then discharged in August 1969.

The Veteran's claim of service connection for a left hip 
disability (arthritis) was received by the RO on January 29, 
1970.  

The law pertaining to service connection in 1970 essentially 
mirrors the present law, as set forth above.  Generally, in 
order to establish service connection for a disability, it 
was required that the evidence demonstrate the presence of 
such disability and that it resulted from disease or injury 
incurred in service.  38 U.S.C. § 310 (as codified prior to 
August 6, 1991); 38 C.F.R. § 3.303 (1970).  Then applicable, 
a veteran was presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
311 (as codified prior to August 6, 1991).  Only such 
conditions as are recorded in examination reports were and 
are to be considered as noted.  38 C.F.R. § 3.304(b).

In a rating decision dated March 4, 1970, the RO denied the 
Veteran's claim for service connection for a left hip 
disorder.  A notice of disagreement was not received within 
one year of a May 1970 letter notifying him of the March 1970 
RO rating decision, and the decision became final.  See 38 
U.S.C.A. § 7105.  

The finality of the March 1970 RO rating decision is not in 
dispute.  As noted, the Veteran asserts that the March 1970 
rating decision denying service connection for a left hip 
disorder contained clear and unmistakable error, and should 
be reversed.  He asserts that the RO erroneously concluded 
that a left hip condition preexisted service and was not 
aggravated in service.  He asserts that had these errors not 
been made, his claim would have been granted.  

Although at entrance into service the Veteran was noted to 
have a history of possible septic arthritis of the left hip 
at age 14, upon documented service entrance examination, 
including X-rays and a detailed orthopedic consultation, no 
defect or disease of the left hip was noted at entry into 
service, and, further, there was an affirmative finding by 
the consulting physician of no pathology of the left hip 
found.  Thus, the presumption of sound condition of the left 
hip upon entry into active service was for application in the 
March 1970 RO rating decision.  See 38 U.S.C.A. § 311 (as 
codified prior to August 6, 1991); 38 C.F.R. § 3.304(b) 
(1970).

The law as construed at the time of the March 1970 rating 
decision at issue in this CUE claim, 38 U.S.C. § 311 (now 38 
U.S.C. §  1111) was consistently interpreted by VA as 
requiring clear and unmistakable evidence of a pre-existing 
condition in order to rebut the presumption of soundness, but 
did not additionally require that VA show by clear and 
unmistakable evidence that the condition was not aggravated 
during active service.  VA's clarification of its 
interpretation to this effect was first stated in the years 
2003 and 2004, over 30 years after the March 1970 RO rating 
decision in question.  Under this newly clarified 
interpretation, in order to rebut the statutory presumption 
of sound condition upon entry into service, the evidence must 
show clearly and unmistakably that the disability in question 
did not pre-exist entry into active service, and must show 
clearly and unmistakably that the condition was not 
aggravated by active service.  VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In the Court's August 2007 Memorandum Decision issued in this 
case, the Court found that the Board must apply the more 
stringent (to VA) interpretation of 38 U.S.C.A. § 1111, as 
clarified from the time of VAOPGCPREC 3-2003 forward.  The 
Court's interpretation in this regard was based in part on an 
unpublished decision issued by the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") in 
Patrick v. Nicholson, 292 Fed. Appx. 695, WL 1725465, No. 06-
07254 (Fed. Cir., June 14, 2007).  

The Board has reviewed in WESTLAW the full text of this 
unpublished decision of the Federal Circuit.  In Patrick, the 
Federal Circuit found that the Court had erred in another 
case in not applying the newer and more stringent 
interpretation of the presumption of sound condition at entry 
into service in adjudicating a claim of CUE in a 1986 Board 
decision.  The Federal Circuit concluded that the 2006 Court 
decision on appeal to the Federal Circuit was not in 
accordance with the law insofar is the Court applied the 
prior long-standing interpretation of the presumption of 
sound condition.  The Federal Circuit distinguished its 
holding in Jordon v. Nicholson, 401 F.3d 1296 (Fed. Cir. 
2005), as being inapplicable because the claimant never 
contended the implementing regulation was invalid, but rather 
challenged VA's interpretation of the statute.  The Court 
followed suit in its August 2007 Memorandum in this appeal.  

Both the Federal Circuit in Patrick and the Court in this 
case cited to Rivers v. Roadway Express, 511 U.S. 298, 312-
313 (1994), as legal precedent supporting their action.  In 
Rivers, the Supreme Court held that "[a] judicial 
construction of a statute is an authoritative statement of 
what the statute meant before as well as after the decision 
of the case giving rise to that construction."  No 
controlling authority has since issued a contrary 
precedential decision of law.  As such, the Board is strictly 
bound by the law of the case as directed by the Court in this 
matter in its August 2007 Memorandum Decision.  See Chisem v. 
Brown, 8 Vet. App. 374 (1995). 


Given these directives, the Board finds that disability of 
the left hip clearly and unmistakably existed prior to 
service.  A Medical Board report includes the conclusion that 
the Veteran had septic arthritis with femoral head deformity 
and acetabulum deformity that existed prior to service.  This 
was based on history as provided by the Veteran, physical 
examination of the Veteran, and X-rays taken shortly after 
entrance into service that showed distortion of the left 
femoral head with residual arthritis and arthritis changes.      

However, in applying the CUE standard of proof to the 
presumption of sound condition upon entry into service as 
interpreted in VAOPGCPERC 3-2003 and Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) and thereafter, the Board cannot 
plausibly find that it is undebatable that the Veteran's left 
hip disability was clearly and unmistakably not aggravated by 
active service.  At the service entrance examination in March 
1969, a relatively extensive clinical evaluation of the lower 
extremities and musculoskeletal system, with specific 
attention given to the left hip, was normal.  By the time of 
discharge, the Veteran walked with a notable limp, and, 
according to the Medical Board Report had continued to walk 
with a limp even after treatment for his symptoms.  He was 
found unfit for duty and the probable future duration of his 
left hip disability was found to be permanent.  The Court 
noted at page 5 of its August 2007 Memorandum Decision in 
this matter, "It appears that the only evidence of no 
aggravation during service is the Medical Board's conclusory 
statement, without clinical support, that his disability was 
not aggravated by service."  

In light of the Court's interpretation of the law, as related 
in its August 2007 Memorandum Decision in this matter, the 
Board finds that it must find that that the RO's March 1970 
rating decision contains CUE.  The root of the CUE is that 
the RO did not find in March 1970, pursuant to the 
presumption of sound condition upon entry into active 
service, that the Veteran's left hip disability was not 
clearly and unmistakably not aggravated during active 
service.  

Because the Veteran's left hip disability was undebatably not 
shown in March 1970 by clear and unmistakable evidence not to 
have been aggravated by active service, the Board must find 
that the presumption of sound condition was not rebutted at 
that time, and that the claim should therefore have been 
converted to one for direct service connection based on the 
unrebutted legal presumption that the Veteran had no left hip 
disability prior to service.  In the context of this legal 
framework, there can be no reasonable doubt raised that the 
Veteran had a chronic and permanent left hip disability 
during service and that the disability continued from the 
date of discharge from service through March 1970.  

Accordingly, the Board finds that CUE is shown in the March 
1970 RO rating decision such that, by operation of law, 
entitlement to service connection for left hip disability is 
warranted.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002) 
(previously 38 U.S.C. §§ 310, 311, as codified prior to 
August 6, 1991); 38 C.F.R. § 3.303, 3.304 (1970); 38 C.F.R. 
§§ 3.104, 3.105 (2009); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

Secondary Service Connection - Right Hip Disability

As noted above, the Veteran fell on his right hip in during 
active service, in April 1969, although ultimately it was 
found he had asymmetry of the hips and chronic disability of 
the left hip, and he was discharged from active service in 
September 1970 due to left hip disability.  In a May 2001 
letter from V.L., M.D., to E.K., M.D., Dr. V.L. provided a 
detailed report regarding the Veteran's hips and right knee.  
By history, it was noted that the Veteran had septic 
arthritis of the left hip as a child, which was treated 
surgically; and that the Veteran entered the Marine Corps in 
adolescence, but that he was discharge in 1969 because of 
painful hips.  It was noted that the Veteran's hip pain 
progressed and in 1996 he saw a physician who recommended to 
him total hip arthroplasties.   Current X-rays of the hips 
showed essentially ankylosis secondary to very severe 
degenerative hypertrophic osteoarthritis.  The right knee 
showed minimal osteoarthritic change.  However, there was the 
appearance of the external rotation contracture of his hip.  
The Veteran's right knee pain was found to be mechanical 
based on his hip dysfunction and deformity.  Dr. V.L. opined 
that the Veteran was "headed for total hip replacement" and 
that the right knee was not amenable to treatment and would 
only improve once the Veteran's hips had been realigned.  

In a detailed August 2008 medical opinion, the aforementioned 
E.K., M.D., concluded in part that the Veteran's altered gait 
had resulted in disability of the hips. 

In a medical opinion received in August 2009, A.A., M.D., 
wrote that he had reviewed the Veteran's service treatment 
records and post-service treatment records in the claims 
files, as well as other documentation in the claims files.  
It was noted that the Veteran received a total replacement of 
the right hip in June 2002.  The physician opined that "it 
is more likely than not that [the Veteran's] continued hip 
disability is because of his in service injury."

Although the opinions of Drs. V.L., E.K., and A.A. contain 
significant deficiencies in recitation of medical history, it 
is nevertheless evident from these opinions that the 
Veteran's right hip disability cannot reasonably be 
etiologically dissociated from the altered gait and asymmetry 
that has resulted from his now-service-connected left hip 
disability.  Consequently, and affording all reasonable doubt 
in the Veteran's favor, entitlement to service connection for 
right hip disability is granted.  See 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  

	(CONTINUED ON NEXT PAGE)









ORDER

A finding of CUE in a March 4, 1970, RO rating decision that 
denied entitlement to service connection for left hip 
disability is warranted, such that, by operation of law, 
entitlement to service connection for left hip disability is 
granted.

Entitlement to service connection for right hip disability is 
granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


